Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered March 24, 2003, which, to the extent appealed from, granted defendants’ motion pursuant to CPLR 3211 insofar as to dismiss the complaint against defendants-respondents, unanimously affirmed, without costs. Cross appeal of defendant Insignia Residential Group from that portion of the same order denying it relief unanimously dismissed as abandoned, without costs.
*433Plaintiff, allegedly, was injured when, while working as a handyman at defendant condominium, he fell from a defective ladder supplied by defendant Insignia, the condominium’s managing agent. Inasmuch as defendant condominium was plaintiff’s employer at the time of the accident, his claims against the condominium, its board, and plaintiffs fellow employee, the building superintendent, are not permissible (see Workers’ Compensation Law §§ 11, 29 [6]). The complaint was also properly dismissed as against defendant Brown, an Insignia employee. The wholly conclusory allegations of negligence against Brown do not make out a sustainable claim against her individually. Concur—Saxe, J.P., Friedman, Sullivan, Nardelli and Williams, JJ.